l

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

 

UNITED STATES DISTRICT COURT MAR 05 2019

SOUTHERN DISTRICT OF CALIFORNLAL cLERK U 5 D_,E :Q|U COURT

 

 

UNlTED sTATEs OF AMERICA JUDGMENT IN A (‘ YWFFXE’ %K`§E OA"J§CQL'YF'Q
(For Revocation of Probat ron'o'r'SuperV'rSed"Rel "'“'“”'“'““""
V (For Offenses Connnitted On or After November 1 e1987)
Michelle Vasquez (5)

Case Number: 13-(:1'-03313-JAH-5

Levvis Christian Muller
Defendtmt’s Attomey
REGISTRATIoN No. 40615298

g _
THE DEFENDANT:
IXI admitted guilt to violation of allegation(s) No. One,

I:l vvas found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nv8, Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change 1n the defendant s economic circumstances

March 4_ 2019

Date f lmposition of entenc

 

 

ITED STATES DISTRICT JUDGE

13-cr-03313-JAH-5

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Judgment - Page 2 of 4
CASE NUMBER: 13-cr-033 l3-JAH-5

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Six months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:EE:|

|] The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall Surrender for service of Sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|I as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Offlce.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

13-cr-03313-JAH-5

lrl

 

1

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Judgment - Page 3 of 4
CASE NUMBER: 13-cr-033 l3-JAH-5
SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:

One year.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release h'om the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For Qj"enses committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall renain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court

m The above drug testing condition is suspended, based on the cou.rt’s determination that the defendant poses a low risk of future
substance abuse. (Check, tfapplicabie.)

w The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(&)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ryapplz`cable.)

|:l The defendant shall participate in an approved program for domestic violence. (Check ffapplicable.)

fl

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply with
any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed in plain view ofthe probation officer;

l 1) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission cf
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

13-cr-03313-JAH-5

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Judgment - Page 4 of 4
CASE NUl\/[BER: lS-cr-()3313-JAH-5

//

SPECIAL CONDITI()NS OF SUPERVISION

Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the
defendant shall warn any other residents that the premises may be subject to searches pursuant to this condition.

Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and comply
with both United States and Mexican immigration law requirements

Report all vehicles owned or operated, or in Which you have an interest, to the probation officer.

Participate in a program of mental health treatment as directed by the probation officer, take all medications as
prescribed by a psychiatrist/physician, and not discontinue any medication without permission. The court
authorizes the release of the presentence report and available psychological evaluations to the mental health
provider, as approved by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an amount to
be determined by the probation officer, based on ability to pay.

Participate in a out-patient drug treatment program as directed

. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to 120 days

(non-punitive).

l3-cr-03313-JAH-5

 

